Smith, Judge.
Convicted of simple battery, Williamson appeals, enumerating as error that on three occasions during the course of the trial a juror was allowed by the court to examine witnesses. Since it has been unequivocally stated that in this state “a juror should not be permitted to examine witnesses under any circumstances,” denial of appellant’s motion for a new trial must be reversed. Stinson v. State, 151 Ga. App. 533, 536 (1) (260 SE2d 407) (1979); Hall v. State, 241 Ga. 252, 256 (4) (244 SE2d 833) (1978). Further contentions as to improper charges are without merit.

Judgment reversed.


McMurray, P. J., and Banke, J., concur.